Citation Nr: 1207034	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-00 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for lumbar spine herniated nucleus pulposus, status post laminectomy and diskectomy with fusion with residual scar.

2.  Entitlement to an initial rating in excess of 10 percent for right lower extremity sciatica.

3.  Entitlement to an initial rating in excess of 10 percent for left lower extremity sciatica.

4.  Entitlement to an initial rating in excess of 10 percent for right shoulder bicipital tendonitis with rotator cuff involvement.

5.  Entitlement to an initial compensable rating for external hemorrhoids.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1996 to May 2008.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2010 the Veteran gave testimony at a hearing at the RO before a local hearing officer.  A note in the file indicates that the Veteran failed to appear for a July 2011 Board hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

A November 2010 Physical Evaluation Board reveals that the Veteran underwent a TDRL physical evaluation in March 2010 that appears to have contained findings pertinent to many of the issues on appeal.  Further, a handwritten note on a July 2010 VA treatment record essentially indicates that not all VA records (in particular, VA records dated from February 9, 2009 through July 9, 2010) pertinent to the claims on appeal have been associated with the claims file.  At the January 2010 RO hearing transcript, the Veteran reported that he was receiving ongoing VA treatment for his back disability.  The only VA treatment records in the file are dated from August to November 2008, a December 2008 MRI report and a May 2009 outpatient treatment record.  

The Board notes that the Veteran's claims on appeal were last adjudicated in January 2010.  Evidence pertinent to the claims on appeal remains outstanding and must be associated with the claims file prior to further VA adjudication of the claims.  Additionally, the Board notes that the Veteran's representative has requested that the Veteran be scheduled for contemporaneous examinations and has essentially argued that the Veteran's conditions have worsened since his November 2009 VA examination.  As such, the Veteran should be scheduled for a VA examination(s) in an effort to determine the nature and severity of his service-connected disabilities on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the custodian of the March 2010 TDRL physical evaluation report referenced in the November 2010 Physical Evaluation Board and secure such record and associate it with the claims file.

2.  The AOJ should obtain all VA treatment records of the Veteran not already associated with the file, to include treatment records dated after November 2008 to the present and associate those records with the file.  

3.  The AOJ should contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all private medical providers from whom he has received treatment for the disabilities on appeal since his discharge from service.  After securing the necessary authorizations for release of this information, the AOJ should seek to obtain copies of all treatment records referred to by the Veteran, and which have not already been associated with the claims folder.

4.  The Veteran should be afforded the appropriate VA examination(s) to determine the nature and severity of his service-connected disabilities on appeal.  The claims file must be made available to the examiner(s) for review in connection with the examination(s).  All indicated studies should be performed, and all findings reported in detail.

5.  The AOJ should then readjudicate the issues of entitlement to an initial rating in excess of 40 percent for lumbar spine herniated nucleus pulposus, status post laminectomy and diskectomy with fusion with residual scar, entitlement to an initial rating in excess of 10 percent for right lower extremity sciatica, entitlement to an initial rating in excess of 10 percent for left lower extremity sciatica, entitlement to an initial rating in excess of 10 percent for right shoulder bicipital tendonitis with rotator cuff involvement, and entitlement to an initial compensable rating for external hemorrhoids.  If any of the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and the representative should be afforded the appropriate period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


